     Case 2:19-cv-02195-MCE-DB Document 20 Filed 04/30/20 Page 1 of 4
1

2

3

4

5

6

7

8

9                                       UNITED STATES DISTRICT COURT

10                            FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12    CESAR N. HERNANDEZ,                                 No. 2:19-cv-2195 MCE DB P
13                         Plaintiff,
14            v.                                          ORDER SETTING SETTLEMENT
                                                          CONFERENCE
15    A. CONSTABLE, et al.,
16                         Defendants.
17

18           Plaintiff is a state prisoner proceeding pro se and in forma pauperis in this action filed

19   pursuant to 42 U.S.C. §1983. This case has been referred for an early settlement conference.

20   Therefore, this case will be referred to Magistrate Judge Carolyn K. Delaney to conduct a

21   settlement conference at the U. S. District Court, 501 I Street, Sacramento, California 95814 in

22   Courtroom #24 on June 22, 2020 at 9:30 a.m. Plaintiff will be required to appear by video

23   conference from his place of confinement.

24           A separate order and writ of habeas corpus ad testificandum will issue concurrently with

25   this order.

26           In accordance with the above, IT IS HEREBY ORDERED that:

27           1. This case is set for a settlement conference before Magistrate Judge Carolyn K.

28                 Delaney on June 22, 2020 at 9:30 a.m. at the U. S. District Court, 501 I Street,

                                                          1
     Case 2:19-cv-02195-MCE-DB Document 20 Filed 04/30/20 Page 2 of 4
1

2              Sacramento, California 95814 in Courtroom #24. Plaintiff shall appear by video

3              conference from his place of confinement.

4           2. Parties are instructed to have a principal with full settlement authority present at the

5              Settlement Conference or to be fully authorized to settle the matter on any terms. The

6              individual with full authority to settle must also have “unfettered discretion and

7              authority” to change the settlement position of the party, if appropriate. The purpose

8              behind requiring the attendance of a person with full settlement authority is that the

9              parties’ view of the case may be altered during the face to face conference. An

10             authorization to settle for a limited dollar amount or sum certain can be found not to

11             comply with the requirement of full authority to settle1.

12          3. Parties are directed to submit confidential settlement statements no later than June 15,

13             2020 to ckdorders@caed.uscourts.gov. Plaintiff shall mail his confidential settlement

14             statement Attn: Magistrate Judge Carolyn K. Delaney, USDC CAED, 501 I Street,

15             Suite 4-200, Sacramento, California 95814 so it arrives no later than June 15, 2020.

16             The envelope shall be marked “CONFIDENTIAL SETTLEMENT STATEMENT.”

17

18
     1
      While the exercise of its authority is subject to abuse of discretion review, “the district
19
     court has the authority to order parties, including the federal government, to participate in
20   mandatory settlement conferences… .” United States v. United States District Court for the
     Northern Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9th Cir. 2012)(“the district
21   court has broad authority to compel participation in mandatory settlement conference[s].”).
     The term “full authority to settle” means that the individuals attending the mediation
22   conference must be authorized to fully explore settlement options and to agree at that time
23   to any settlement terms acceptable to the parties. G. Heileman Brewing Co., Inc. v. Joseph
     Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with approval in Official Airline Guides,
24   Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993). The individual with full authority to settle
     must also have “unfettered discretion and authority” to change the settlement position of
25   the party, if appropriate. Pitman v. Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz.
26   2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc., 2003 WL 23353478 (D. Ariz.
     2003). The purpose behind requiring the attendance of a person with full settlement
27   authority is that the parties’ view of the case may be altered during the face to face
     conference. Pitman, 216 F.R.D. at 486. An authorization to settle for a limited dollar
28   amount or sum certain can be found not to comply with the requirement of full authority to
     settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
                                                      2
     Case 2:19-cv-02195-MCE-DB Document 20 Filed 04/30/20 Page 3 of 4
1

2            Parties are also directed to file a “Notice of Submission of Confidential Settlement

3            Statement” (See L.R. 270(d)).

4

5            Settlement statements should not be filed with the Clerk of the Court nor served on

6            any other party. Settlement statements shall be clearly marked “confidential” with

7            the date and time of the settlement conference indicated prominently thereon.

8

9            The confidential settlement statement shall be no longer than five pages in length,

10           typed or neatly printed, and include the following:

11

12           a. A brief statement of the facts of the case.

13           b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

14              which the claims are founded; a forthright evaluation of the parties’ likelihood of

15              prevailing on the claims and defenses; and a description of the major issues in

16              dispute.

17           c. A summary of the proceedings to date.

18           d. An estimate of the cost and time to be expended for further discovery, pretrial, and

19              trial.
20           e. The relief sought.

21           f. The party’s position on settlement, including present demands and offers and a

22              history of past settlement discussions, offers, and demands.

23           g. A brief statement of each party’s expectations and goals for the settlement

24              conference, including how much a party is willing to accept and/or willing to pay.

25   ////

26   ////

27   ////
28   ////

                                                    3
     Case 2:19-cv-02195-MCE-DB Document 20 Filed 04/30/20 Page 4 of 4
1

2                  h. If the parties intend to discuss the joint settlement of any other actions or claims

3                      not in this suit, give a brief description of each action or claim as set forth above,

4                      including case number(s) if applicable.

5    Dated: April 29, 2020

6

7

8

9

10

11

12

13

14

15

16   DLB:9
     DB/prisoner-civil rights/hern2195.med
17

18

19
20

21

22

23

24

25

26

27
28

                                                           4
